DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0043175 A1 (Choi).
	Choi discloses, referring primarily to figures 6-8A, a conductive bump electrode structure comprising: a substrate (11); an elastic circuit layer (53), mounted on an upper surface of the substrate and having at least one elastic circuit ([0038]); at least two conductive bumps (15), mounted on the elastic circuit layer, and electrically connected to each other through the at least one elastic circuit (best seen in figure 8A); an insulating layer (16), mounted on the elastic circuit layer, and having at least two holes ([0040]); wherein the at least two conductive bumps are each respectively passed through the at least two holes of the insulating layer ([0040]), and extend out of the insulating layer [claim 1], wherein: the at least two conductive bumps are arranged as a polygonal mesh (best seen in figure 8A) [claim 2], wherein a length of the at least one elastic circuit is equal to or greater than a distance between the at least two conductive bumps (best seen in figure 8B) [claims 3, 4], wherein the at least one elastic circuit is a straight line circuit, an S-shaped circuit, or a spiral circuit (best seen in figures 8A & 8B) [claims 5, 6]. 
	Alternately Choi discloses, referring primarily to figures 6-8A, a conductive bump electrode structure comprising: a substrate (11); an elastic circuit layer (15, 53), mounted on an upper surface of the substrate and having at least one elastic circuit ([0038]); at least two conductive bumps (31), mounted on the elastic circuit layer, and electrically connected to each other through the at least one elastic circuit (best seen in figure 8A); an insulating layer (33), mounted on the elastic circuit layer, and having at least two holes; wherein the at least two conductive bumps are each respectively passed through the at least two holes of the insulating layer (best seen in figure 7), and extend out of the insulating layer [claim 1], wherein: the at least two conductive bumps are arranged as a polygonal mesh (best seen in figure 8A) [claim 2], wherein the at least two conductive bumps are electrically connected to the at least one elastic circuit through an interface adhesive (19) [claims 13, 14].

Claim(s) 1, 2, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,426,029 B1 (Glickman).
	Glickman discloses, referring primarily to figures 1-4, a conductive bump electrode structure comprising: a substrate (2); an elastic circuit layer (4), mounted on an upper surface of the substrate and having at least one elastic circuit; at least two conductive bumps (10), mounted on the elastic circuit layer, and electrically connected to each other through the at least one elastic circuit (col. 4, lines 20-35); an insulating layer (6), mounted on the elastic circuit layer, and having at least two holes (figure 4, col. 4, lines 20-40); wherein the at least two conductive bumps are each respectively passed through the at least two holes of the insulating layer (figure 4, col. 4, lines 20-40), and extend out of the insulating layer [claim 1], wherein: the at least two conductive bumps are arranged as a polygonal mesh (best seen in figure 2; col. 4, lines 30-40) [claim 2], wherein the at least one elastic circuit is made of elastic conductive materials col. 3, lines 50-65) [claims 7, 8].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glickman in view of US 9,872,390 B1 (Holbery).
	Glickman discloses the claimed invention as described above with respect to claims 1 and 2 except Glickman does not specifically disclose that the substrate is a woven product [claims 9, 10] nor that the substrate is a cloth, a leather, an elastic film, or an elastic adhesive [claims 11, 12]. However, it is well known in the art to comprise a flexible/stretchable substrate of woven cloth (fabric) as evidenced by Holbery (col. 4, lines 5-25). Therefore, it would have been obvious, to one having ordinary skill in the art, to use a woven cloth (fabric) as the substrate in the invention of Glickman as is known in the art and evidenced by Holbery. The motivation for doing so would have been to use a suitably electrically insulating flexible material (Holbery col. 4, lines 5-25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847